UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                 )
TROY JENNINGS,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
               v.                                )                Civil Action No. 11-411 (BAH)
                                                 )
FEDERAL BUREAU OF PRISONS, et al.,               )
                                                 )
       Defendants.                               )
                                                 )

                         MEMORANDUM OPINION AND ORDER

       The Court dismissed this case after the Plaintiff failed to oppose in a timely manner the

Defendants’ dispositive motion despite having been warned by the Court that failure to do so

could result in the motion being granted as conceded. Mem. Op., ECF No. 26; Order, ECF No.

27. The Plaintiff later moved for reconsideration of that dismissal. See Reconsideration Mot.,

ECF No. 28 [hereinafter Mot.]. The Court denied that motion because the Plaintiff had an

opportunity to respond to the Defendants’ dispositive motion but had neither availed himself of

that opportunity nor moved for an extension of time within which to file his response. Mem. Op.

and Order, ECF No. 32.

       The Plaintiff has since filed two documents at ECF No. 33, both of which offer further

support to an assertion the Plaintiff made in a previously filed supplement to his motion for

reconsideration: that he was unable to respond to the Defendants’ dispositive motion in part

because he was placed in administrative segregation on July 5, 2011. The Court already

considered that assertion when it denied the Plaintiff’s motion for reconsideration. Mem. Op.
and Order at 3. The newly filed documents therefore provide no additional reason why the Court

should reconsider its dismissal of this case.

       Accordingly, to the extent that the Plaintiff again seeks reconsideration of the dismissal

of this case based on the new documents he recently filed at ECF No. 33, it is hereby

       ORDERED that such reconsideration DENIED.

       SO ORDERED this 3rd day of November, 2011.

                                                               Beryl A. Howell
                                                             /s/
                                                             BERYL A. HOWELL
                                                             United States District Judge




                                                2